DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/671,264 filed on October 4, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending. Claims 12-20 are withdrawn from consideration.

Proposed Reply to be Entered
Examiner notes that in an interview conducted December 16, 2021, Applicant’s representative Benjamin Stasa (No. 55,644) agreed to request entry of the proposed reply filed October 4, 2021 in response to Examiner’s proposal to enter the claims and cancel claims 12-20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Stasa (No. 55,644) on December 16, 2021.
The application has been amended as follows: claims 12-20 are cancelled.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed October 4, 2021, with respect to the proposed rejections of claims 1-11 have been fully considered and are persuasive.  The proposed rejections of claims 1-11 have been obviated. 

Allowable Subject Matter
Claims 1-11 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “including a surface defining a channel leading from the charge connector to a pair of angled surfaces continuous with the channel that flare out from the channel such that the channel and angled surfaces have a Y-shape, wherein the angled surfaces are configured to guide an element of a charge plug that is lowered from a vehicle and moving toward the charge connector into the channel; and a locking pin coupled to an actuator and configured to selectively extend into the channel and limit movement of the charge plug” in combination with all the other elements recited in claim 1.
Claims 2-11, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859